 

oo

FILED

JUL 2 2 2019

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNUS HER Oj RICT/OF CAL FORNIA

DEBUTY

  
 

 

 

   

 

UNITED STATES OF AMERICA JUDGMENT IN x
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November i, 1987)
FREDI OMAR ANDRADE-FELIX (1) Case Number: 19CR7077-CAB

MORGAN D. STEWART, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGISTRATION NO. 29071408

| .

THE DEFENDANT:

L) admitted guilt to violation of allegation(s) No.

 

based on plea and conviction

X] was found guilty in violation of allegation(s) No. ONE (1) AND TWO (2) in case no. 19cr1130-CAB

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense
2 nv35, Iliegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 26. 20197 }

Date of Imposition Of Sentence

 

ee

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FREDI OMAR ANDRADE-FELIX (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7077-CAB

IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

SIX (6) MONTHS CONCURRENT AND SIX (6) MONTHS CONSECUTIVE TO THE SENTENCE IMPOSED IN
CASE NO. 19CR1130-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Oo

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at A.M, on

 

 

C1 as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
[1 on or before
L] as notified by the United States Marshal.

(] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

i

19CR7077-CAB
